ON REHEARING.
Richmond, Va., June 10, 1926.
Holt, J.,
delivered the opinion of the court.
This judgment in this cause now being reheard was handed down on April 22, 1926. On the reargument of this case four points were stressed. They will be considered in their order.
1. We found that the $2,500.00 note was first handed to the defendant bank by Fitchette. The evidence relied upon to support that finding appears in the testimony of Mr. King and is as follows:
*728“Q. „Who handed you the original $2,500.00 note?
“A. Mr. Fitchette.
“Q. You don’t know anything about his endorsement on the original?
“A. What do you mean?
“Q. Mr. Fitchette’s — you didn’t see him endorse it the first time?
“A. No.”
This seemed sufficient to warrant the finding charged to be erroneous. It is said, however, that the stenographer has written Fitchette when he should have written ,Fletcher, and that this'note was in fact handed to Mr. King, cashier of the defendant bank, by Mr. Fletcher, its president. If this be true it cannot affect the final judgment, the chancellor’s decree without it is amply supported.
2. A reexamination of the record confirms us. in the conclusion we have drawn from Mr. Topping’s testimony. There never were but two notes, one for $9,640.00 and one for $2,500.00, Sternberg in each instance was the maker in the beginning. The larger was afterwards, in renewal form, executed by Eastern Shore Company. Both were endorsed by Fitchette, or purported to have been, and both were held by the bank. Their proceeds went to Sternberg’s account and were checked out by him for various purposes. These are the notes that were in Fitchette’s mind when he went to consult Topping. This conclusion is inevitable. It was his endorsements that made him anxious.
3. The letter of October 21, 1921, written by Mrs. Fitchette was -quoted to show the cordial relation existing between Sternberg and the Fitchette family long after judgment. It is true that Fitchette said to Topping that he had been unable to sleep on account of his endorsements and that even his wife did not know of *729them. That attitude we can understand.' From the plaintiff’s standpoint, however, we are dealing not with an endorsement he wished to conceal but with a gross fraud perpetrated upon him by his former friend Stern-berg, which had passed into judgment and was a public record.
4. The last and major objection is to our confirmation of the chancellor’s decree setting aside the jury’s verdict and entering final judgment for the defendant. Before taking up this it is proper to look to the manner in which this issue was ordered. It was not done on affidavits but by the chancellor on his own motion. At that time he knew nothing of the facts. Some depositions had been taken but he does not appear to have read them. His statement is: “It is true that the issue out of chancery was formulated at the court’s own instance. At that time I knew nothing in the world of the evidential facts in the case.” To have ordered an issue in these circumstances was error. It was however harmless.
“If an issue has been improperly directed, upon which a verdict has been rendered, the court, upon the final hearing of the cause, may disregard the finding of the jury, and enter such decree as to it may seem right.” Hogg’s Equity Pro., section 693; Bunkley v. Commonwealth, 130 Va. 55, 108 S. E. 1. This is what was done. The chancellor himself has stated no issue should ever have been ordered and his final judgment is fully supported by the evidence. Should we assume that it was properly ordered the result would be the same. It is to be remembered that the evidence is not evenly balanced nor approximately so balanced. The verdict was against its clear weight. In such circumstances the chancellor is free to act. This general proposition is strengthened by the fact that much of the evidence is *730in the form of depositions. The jury did not see the witnesses and could not observe their demeanor. Fitchette himself, though in court, did not go upon the stand. ‘ *
The weight to be given to verdicts on an issue have been the subject of unnumbered decisions in Virginia; they are to satisfy the conscience of the chancellor. It was so stated in Pleasants v. Ross, 1 Va. (1 Wash.) 156, 1 Am. Dec. 449 and so restated in Elmore v. Producers Asso., 145 Va. 42, 132 S. E. 521. In this, the latest case, Judge Chichester took occasion to call attention to the distinction that obtains in issues on pleas and on answers. He said:
“An issue for trial by jury, under this section of the Code, is entirely different from an issue out of chancery under section 6246 of the Code. The granting of an issue under the latter section rests in the sound discretion of the court and its object is to inform the conscience of the chancellor, and he may disregard the verdict or discharge the jury before verdict.
“The object of section 6121 is to determine the issue of fact raised by the plea, and the chancellor has no discretion about awarding the jury trial, and the verdict when rendered stands like any other verdict of a jury where the right to jury trial is given, without discretion on the part of the court, and the verdict cannot be disregarded. Either party may have such an issue tried by a jury. Towson v. Towson, 126 Va. 640, 102 S. E. 48.”
° This excellent restatement of the law appears in 1 Barton’s Chancery Praeticé (3rd ed.), page 510:

“V. Conclusiveness of Verdict.

“If an issue has been improperly directed upon which a verdict has been rendered, it is the duty of the chan*731eellor, notwithstanding the verdict, to set aside the order directing the issue and dispose of the controversy upon all the evidence in the ease, including that taken on terms before the jury.
 “But where the issue has been properly directed and a verdict rendered, it has no force or value except to assist the chancellor, in arriving at the merits of the controversy. However, such a verdict ought generally to be treated by the chancellor as conclusive unless there be a good cause for a different course. If the chancellor does not approve the verdict and act upon it, he may set it aside and direct another trial of the issue, or he may decide the cause contrary to the verdict, without the aid of another jury. But in general it may be said that when the evidence is contradictory and evenly balanced, it is the practice, without good cause for the contrary course, for the' chancellor to abide by the verdict of the jury.”
See also Lile’s Eq. Pl. & Prac. page 136; Hogg’s Equity Proc., section 693; Reed v. Axtell, 34 Va. 231, 4 S. E. 587; Hull v. Watts, 95 Va. page 14, 27 S. E. 829; Miller v. Wills, 95 Va. page 337, 28 S. E. 337; Carter v. Jeffries, 110 Va. 735, 67 S. E. 284; and Sacks v. Theodore, 136 Va. 466, 118 S. E. 105.
The general rule sustained by these authorities had been so "often stated that multiplication of citations seems needless. To it there is this well recognized exception: “In directing am issue devistavit vel non, the chancellor does not exercise any of the ordinary powers of a court of equity, but acts only in obedience to the express mandate of the statute, the purpose of the issue being to ascertain, by means of a trial by jury, whether or not the will admitted to probate is, in whole or in part, the will of the decedent. When that question has been decided, the function of the suit is exhausted, the *732verdict is binding upon the court, and a decree must be entered accordingly, unless for good cause shown the verdict be set aside, either at the trial, or subsequently on a bill of review.” Hogg’s Eq. Proc., section 694; Almond v. Wilson, 75 Va. 613.
For the petitioner, Sacks v. Theodore, supra, is cited and relied upon, but a careful reading of that case demonstrates the fact that it is nowise in point. There the complainant sought by a bill in equity to recover unliquidated damages for breach of an option contract for the sale of land. Equity had no jurisdiction to entertain such a bill and it might have been dismissed. It might have been remanded to the law side of the court as provided for by section 6084, Code of 1919. This the court did not do but summoned a jury to try the issue. Manifestly a verdict there would have been governed by the same rule which would have governed had the jury been summoned on the common law side of the court. It was set aside. When the cause came on to be heard on appeal this court said the chancellor below acted against the weight of the evidence. That he could not do in any case. Miller v. Wills, supra, was cited to the effect that when evidence was “evenly balanced” the verdict could not be set aside except under unusual circumstances. While there is nothing unusual here the evidence is not “evenly balanced.” The verdict was against its clear weight and the chancellor had the right and it was his duty to act as he did.
The more recent Virginia eases seem to establish the following propositions:
While the chancellor has discretion in the matter of directing an issue, it is not to be arbitrarily exercised, and his failure to direct an issue, even without request, as well as his directing one, is the subject of review, and the appellate court, if of opinion, upon examining all the *733•evidence, that the chancellor did not properly exercise his discretion in a given case, will correct his error and reverse the ease.
It is the ordinary practice for the chancellor to abide by the finding of the jury upon a properly directed issue, but this is not necessarily so. And when the •chancellor has decided the case himself, despite the verdict of the jury and contrary to their finding, the appellate court will itself examine the evidence, and if of •opinion that the preponderance of the evidence is with the verdict will reverse the decree and enter final decree in accordance with the verdict.
In the instant case, as we have seen the clear preponderance of the evidence supported the judgment of the chancellor. We find no error in that judgment, and in the judgment of this court heretofore entered. It is .reaffirmed. .

Judgment reaffirmed.